DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 01/03/2022 have been entered. Claims 1-2, 4-6, 9-15, 17-24 remain pending in the application.  
Response to Arguments
Applicant’s arguments, see Pg 15-17, filed 01/03/2022, with respect to 1-2, 4-6, 9-15, and 17-24 have been fully considered and are persuasive. 
Reasons for Allowance
Claims 1-2, 4-6, 9-15, 17-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims 1, 18, 21 and 24 in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. Regarding claim 1, the prior art fails to teach wherein said focusing lens group being composed of one or two lenses, along with the structural limitations positively recited in claim 1. Claims 2, 4-6, 9-15, and 17 are dependent on claim 1, and are therefore allowable. Regarding claim 18, the prior art fails to teach wherein 0.10 < BFw/fw < 0.95 where BFw denotes a back focus of said variable magnification optical system in the wide angle state, and fw denotes a focal length of said variable magnification optical system in the wide angle state, along with Regarding claim 21, the prior art fails to teach wherein 2.603 < D1Mw/fw < 4.00 along with the structural limitations positively recited in claim 21. Claims 22 and 23 are dependent on claim 21, and are therefore allowable.
Claims 14-17 are dependent on claim 12, and are therefore allowable. Regarding claim 24, the prior art fails to teach wherein said focusing lens group being composed of one or two lenses and 0.10 < BFw/fw < 0.95 where BFw denotes a back focus of said variable magnification optical system in the wide angle state, and fw denotes a focal length of said variable magnification optical system in the wide angle state, along with the structural limitations positively recited in claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.S./            Examiner, Art Unit 2872                                                                                                                                                                                            

/BALRAM T PARBADIA/            Primary Examiner, Art Unit 2872